On January 24,1992, the Defendant was sentenced to Count II, five (5) years with four (4) years suspended for Criminal Mischief; Count III, six (6) months, all suspended, in the Cascade County Jail for Assault; the two terms are to be served concurrently and credit is given for twenty (20) days time served.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and wanted to dismiss his application. After careful consideration, it is the unanimous decision of the Sentence Review Division that the petitioner’s request is hereby granted and the Petition for Sentence Review shall be dismissed with prejudice.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.